Order entered August 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01688-CV

                    MAXIMUSALLIANCE PARTNERS, LLC, Appellant

                                                 V.

                                DAN FABER, ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-11-16379-H

                                            ORDER
       We GRANT appellant’s August 5, 2014 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before September 16, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE